DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The claim for priority from US Provisional 62/828,939 filed on 3 April 2019 is duly noted.

Claim Objections
Claims 5, 9, and 15 are objected to because of the following informalities:  
In claim 5, line 4: “application an proxy function” should read –application a proxy function–;
In claim 9, line 7: “establish the trustworthiness” should read –establishing the trustworthiness–;
In claim 15, line 4: “application an proxy function” should read –application a proxy function–.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 402 (Figure 4).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) establishing trustworthiness of an application installed on an endpoint, negotiating with the trusted endpoint to determine a security policy, and instructing the trusted application. 
The limitation of establishing trustworthiness of an application, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “on an endpoint” and “processor” language, “establishing” in the context of this claim encompasses the user manually establishing trustworthiness. Similarly, the limitation of negotiating with the trusted endpoint, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “on an endpoint” and “processor” language, “negotiating” in the context of this claim encompasses the user manually negotiating with the trusted endpoint. Similarly, the limitation of instructing the trusted application, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “on an endpoint” and “processor” language, “instructing” in the context of this claim encompasses the user manually instructing the trusted application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the establishing, negotiating, and instructing steps. The processor in the steps is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the establishing, negotiating, and instructing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 2-10 and 12-20 are dependent on claims 1 and 11, and are rejected for similar reasons as above.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aaron (US Patent 8,380,847 B2) discloses a system and method for monitoring, examining, and/or blocking traffic associated with a network element based on whether the network element can be trusted.
Ahmad et al. (US Patent 8,909,928 B2) discloses a system and method for securing customer virtual machines in a multi-tenant cloud.
Anand (WO 2009/109811 A1) discloses a system and method for platform security modem for networking solution platforms.
Chess et al. (US Patent 7,194,759 B1) discloses a system and method for used trusted co-servers to enhance security of web interaction.
Deacon (US Patent 8,745,616 B10)  discloses a system and method for providing digital certificates that certify the trustworthiness of digitally signed code.
Gronowski et al. (WO 2013/034187 A1) discloses a system and method for secure communication.
Kumar et al. (WO 2007/001941 A2) discloses a system and method for identity brokering in a network element.
Lokamathe et al. (US 2019/0109866 A1) discloses a system and method for multi-verifier approach for attestation of nodes in a network.
Mandyam et al. (US 2017/0289197 A1) discloses a system and method for transport layer security token binding and trusted signing.
Pogorelik (US 2016/0036826 A1) discloses a system and method for secure content packaging using multiple trusted execution environments.
Poling (US Patent 8,972,726 B1) discloses a system and method for digital rights management using a secure end-to-end protocol with embedded encryption keys.
Ragnoli et al. (US 2020/0142986 A1) discloses a system and method for offloaded chaincode execution for a database.
Raleigh (US 2012/0192249 A1) discloses a system and method for verifiable service policy implementation for intermediate networking devices.
Sheth et al. (US 2020/0320199 A1) discloses a system and method for network security by integrating mutual attestation.
Sheth et al. (US 2020/0322145 A1) discloses a system and method for authentication of network devices using access control protocols.
Syvänne et al. (US 2019/0166160 A1) discloses a system and method for proactive transport layer security identity verification.
Shavell (US Patent 10,404,733 B1) discloses a system and method for active push-based remediation for reputation-based security.
Wang et al. (WO 2021/029919 A1) discloses a system and method for improving data integrity with trusted code attestation tokens.
Wang et al. (US Patent 10,805,320 B1) discloses a system and method for inspecting encrypted network traffic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431